Citation Nr: 1631108	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from September 1984 to September 1998.  The Veteran also had a period of service in the Air Force Reserves and the Civil Air Patrol before retiring in 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2011, the Board remanded the claim for further development and adjudication.  The RO granted service connection for bilateral hearing loss in an August 2015 rating decision.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

By an August 2015 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective February 13, 2012, resulting in a full grant of the benefit sought on appeal. 


CONCLUSION OF LAW

As the benefit sought on appeal, service connection for bilateral hearing loss has been granted by the RO, there remains no justiciable case or controversy as to that issue before the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d) (5) (West 2015); 38 C.F.R. §§ 19.7, 20.101, 2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In August 2015 rating decision, after the Board remanded the case to the RO for development, service connection for bilateral hearing loss was granted, effective February 13, 2012, resulting in a full grant of the benefit sought on appeal.  On the same day, the RO issued a Supplemental Statement of the Case regarding entitlement to an earlier effective date for the grant of service connection for hearing loss.  As service connection for bilateral hearing loss has been granted, no justiciable case or controversy regarding this issue remains.  The RO certified the issue of an earlier effective date for the grant of this award.  Review of the record and procedural history, however, provides no evidence that the Veteran disagreed with the current effective date and the Board finds this issue is not in appellate status.

There is no remaining allegation of error of fact or law in the determination denying service connection with respect to this claim.  38 U.S.C.A. §§ 7104, 7105(d) (5) (West 2015); 38 C.F.R. §§ 19.7, 20.101, (2015).  As such, the Board is without jurisdiction to review the appeal with respect to this issue, and the issue of entitlement to service connection for a bilateral hearing loss is moot.


ORDER

The appeal pertaining to the issue of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


